—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Trainor, J.), entered March 16, 1995, which denied his objections to two orders of the same court (Ekadis, H.E.), both dated December *57116, 1994, which, after a hearing, inter alia, directed the entry of a money judgment in favor of the mother and against the father for arrears in child support in the sum of $13,640.
Ordered that the order is affirmed, without costs or disbursements.
The issues raised by the father on this appeal are not reviewable by this Court. The Family Court denied the father’s objections on the ground that he failed to file proof of service of a copy of the objections on the mother. Family Court Act § 439 (e) provides, in pertinent part, that "[a] party filing objections shall serve a copy of such objections upon the opposing party”, and that "[pjroof of service upon the opposing party shall be filed with court at the time of filing of objections and any rebuttal”. By failing to file proof of service of a copy of his objections on the petitioner, the father failed to fulfill a condition precedent to filing timely written objections to the Hearing Examiner’s decision and order. Consequently, he waived his right to appellate review of the objections. Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.